Citation Nr: 0432135	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for traumatic arthritis, lumbar spine, with history of 
lumbosacral pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied an increased evaluation 
for the veteran's service-connected low back disorder 
characterized as traumatic arthritis, lumbar spine, with 
history of lumbosacral pain.  A Notice of Disagreement was 
received in July 2003.  A Statement of the Case was issued in 
August 2003, and a timely appeal was received later that 
month.  A hearing before a Decision Review Officer (DRO) was 
held in February 2004.  In August 2004, the DRO issued a 
decision granting an increase in the veteran's evaluation to 
40 percent.  Simultaneously the RO issued a Supplemental 
Statement of the Case.  In September 2004, the veteran 
indicated by telephone that he wanted his appeal forwarded to 
the Board.  The RO certified the veteran's appeal the next 
day.

The Board notes that the veteran also stated in his November 
2003 statement that he has been unable to work since March 
2003 due to his low back disorder.  The veteran has, 
therefore, alleged an inability to obtain or retain 
employment due to his service-connected low back disorder.  
Such allegations are sufficient to raise a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
("[o]nce a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, . . . VA 
must consider TDIU.")  Such a claim has not, however, been 
considered by the RO or appealed to the Board.  Therefore, 
the Board refers the issue of entitlement to TDIU to the RO 
for appropriate action. 
 




FINDING OF FACT

The veteran's low back disorder is not productive of 
unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent 
disabling for the veteran's low back disorder, characterized 
as traumatic arthritis, lumbar spine, with history of 
lumbosacral pain, are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5010 and 5285 through 5295 (2003); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010 and 5235 through 5243 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claim Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law also provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, that notice was provided in March 2003, 
prior to the initial AOJ decision in May 2003.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The above-mentioned letter advised the veteran what 
information and evidence was needed to substantiate his 
claim.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claim.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely records, like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case also notified 
the veteran of the information and evidence needed to 
substantiate the claim. 

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claim.  When considering 
the notification letter and the statement of the case 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  He was given ample time to 
respond to all VA notices.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from March 
2003 through July 2004.  The veteran submitted other private 
treatment records.  The VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to the VA.  38 U.S.C.A. 
§ 5103A(b)(1).   The VA, therefore, has made every reasonable 
effort to obtain all records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  The RO provided the veteran appropriate VA 
examinations in April 2003, February 2004 and April 2004.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

II.  Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; the 
veteran's service medical records; the reports of the VA 
examinations; VA treatment records from 2003 and 2004; and 
private treatment records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in the case.  The Board will summarize the 
relevant evidence where appropriate.

In January 1979, the veteran was granted service connection 
for a low back disorder characterized as pain, lumbosacral 
area, evaluated as 10 percent disabling.  The RO granted an 
increased evaluation to 20 percent in February 1998.  In 
March 2003 the veteran claimed a higher evaluation should be 
granted because his low back disability had worsened.  The 
veteran's low back disorder is currently characterized as 
traumatic arthritis, lumbar spine, with history of 
lumbosacral pain.  In August 2004 it was evaluated as 40 
percent disabling, with an effective date from March 2003.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  They 
are intended, as far as practicably can be determined, to 
compensate the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  38 
U.S.C.A. § 1155 (West 2002).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1 
and 4.2 (2004).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2004), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor, 38 C.F.R. § 4.3 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question of which evaluation applies to the veteran's 
disability, the higher evaluation is assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2004).  Because the issue in this case is 
entitlement to an increased rating, the present level of the 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

With respect to the musculoskeletal system, the Board must 
consider whether a disability warrants a higher evaluation on 
the basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45 (2002).  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2002).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2002).

During the pendency of the veteran's claim, VA revised the 
criteria for diagnosing and evaluating diseases and injuries 
of the spine set forth in 38 C.F.R. § 4.71a.  Effective 
September 26, 2003, the revisions changed the diagnostic 
codes for spine disorders to 5235 through 5243.  In 
addition, spine disorders are now rated under the General 
Rating Formula for Diseases and Injuries of the Spine.  68 
Fed. Reg. 51443 (Aug. 27, 2003).

Prior to September 26, 2003, Diagnostic Code 5292 provided 
for a 10 percent rating for slight limitation of motion of 
the lumbar spine; a 20 percent rating for moderate limitation 
of motion of the lumbar spine; and a 40 percent rating for 
severe limitation of motion of the lumbar spine.  A 40 
percent rating is the maximum that can be assigned under 
Diagnostic Code 5292.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003).  

In May 2003, the RO evaluated the veteran's low back 
disability under Diagnostic Code 5010-5292 for traumatic 
arthritis of the lumbar spine with a history of lumbosacral 
pain after x-ray findings during the April 2003 VA 
examination showed degenerative changes at the L2-3 area.  
Traumatic arthritis substantiated by x-ray findings is rated 
as degenerative arthritis under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2003).  Diagnostic 
Code 5003 provides that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.).  The RO 
evaluated the traumatic arthritis under Diagnostic Code 5292.  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2004).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  In 
addition, the amended rating criteria now define normal 
range of motion for the various spinal segments for VA 
compensation purposes.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexions are zero to 
30 degrees, and left and right lateral rotations are zero to 
30 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion are the maximum that can be used for 
calculation of the combined range of motion.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2), and Plate V (2004).  

The revised rating criteria provide a 100 percent rating for 
unfavorable ankylosis of the entire spine with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 50 percent rating is 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  

The criteria for a 40 percent rating are unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2004).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

The medical evidence includes reports of VA examinations 
given in April 2003, February 2004 and April 2004 and VA 
treatment records from 2003 through 2004.  At the April 2003 
VA examination, the veteran reported that he has had pain in 
his low back since 1972, the pain worsens as the days goes 
on, and he has sleep disturbance secondary to pain.  He 
reported that any sort of physical activity precipitates his 
pain and worsens it.  The veteran complained of pain going 
down his left lower extremity.  The examiner noted that the 
veteran was able to walk unaided, i.e., without a cane or 
crutch, and he did not use any braces or other orthosis.  The 
veteran was able to walk approximately two miles but his pain 
progressed as he ambulated.  His pain was normally 7/10 but 
did progress to 10/10 at times.  Physical examination showed 
that he had tenderness around the L3-L4 area.  He walked with 
an antalgic gait to both lower extremities.  His spine had 
normal curvature and normal symmetry of his paraspinal 
musculature.  The veteran's range of motion was flexion to 73 
degrees, extension to 27 degrees, and lateral bending to 19 
degrees to the right and 24 degrees to the left.  He had pain 
with flexion of his spine and minimal pain with extension.  
He did not have any spasm, but he did have some tenderness.  
He had no fixed deformities of his spine and no abnormality 
of musculature of his back.  X-ray examination of his lumbar 
spine revealed some mild degenerative changes at L2-L3.  

The examiner's assessment was degenerative disc disease of 
the spine at L2-L3, and left lower extremity pain of 
uncertain etiology, possible radiculopathy.  The examiner 
also stated that the veteran had pain on range of motion of 
his lumbar spine, but he did not have any weakness, 
fatigability, incoordination, or instability.  Pain with 
range of motion was supported by the objective evidence 
including degenerative disc disease at L2, 3, 4 and is 
consistent with the history and pathology of his disability.  
The examiner stated that his pain could limit his functional 
ability during flare-ups or when his spine is used repeatedly 
over a period of time; however, it was not possible to 
determine with any medical certainty the amount that this 
could occur.

VA treatment records show that the veteran consistently 
complained of pain in his lower back that was treated with 
progressively stronger and more medications.  X-rays 
consistently showed degenerative changes at L2-3.  He 
periodically walked with a wide-based gait.  He had 
tenderness in his lower spine, especially on the right side.  
He had muscle spasms that he stated worsened during this 
period of time.  He had weakness in his upper and lower 
extremities.  In July 2003, he was fitted with a low back 
brace.  The medical records show that the veteran's pain 
became well-controlled in January 2004, after treatment with 
a combination of medications including a narcotic.  

In May 2003, the veteran had an MRI taken that showed 
anterior and lateral osteophytes at the L2 and L3 level.  The 
impression was degenerative spurring, 
L2-3.  

On February 9, 2004, a hearing was held at the RO before a 
Decision Review Officer, at which the veteran and his spouse 
testified.  The veteran testified that he currently has pain 
all the time across his low back with spasms mostly in the 
right lower part of it; that he has these spasms two to three 
times a day.  The veteran testified that he takes medication 
prescribed by the VA, wears a back brace, uses a TENS 
(transcutaneous electrical nerve stimulation) unit, and uses 
a cane to walk.  He stated that he feels that he is really 
limited with regard to his range of motion.  He testified 
that he has episodes where he has to stay in bed, take his 
medication and use a heating pad, and that these episodes 
last for a day or day and a half approximately once a month.

As a result of the hearing, the DRO ordered a new VA 
examination, which was conducted in February 2004.  At the 
examination, the veteran reported that he has had chronic 
mild to moderate low back pain since 1972, but it has been 
quite a bit worse the last year.  He quit working.  He 
reports that he has pain all the time and it has become 
severe.  He reported that the pain is mostly in his lower 
back on the right side, and occasionally radiates down his 
right leg.  Although he has had physical therapy and message 
treatment, it has not helped.  He reported that the 
medications help some.  He reported having flare-ups once a 
day in which he has severe pain.  Rest, medications and a 
heating pad alleviate this.  He reported having some 
limitation of motion and functional impairment during these 
flare-ups.  He also reported occasional numbness and weakness 
down the right leg.  He uses a back brace and a cane.  On 
physical examination, he walked with an antalgic gait, noted 
by the examiner as most likely flexed posture of his lumbar 
and thoracic spine.  He used a cane when he walked.  Range of 
motion of his lumbar spine showed forward flexion to 20 
degrees, extension to 15 degrees, left lateral flexion to 25 
degrees, right lateral flexion to 10 degrees, and left and 
right lateral rotation to 25 degrees each.  He had severe 
pain beginning at approximately 10 degrees of forward 
flexion, and pain at the initiation and throughout extension.  
For left and right lateral flexion, pain began at 
approximately 5 degrees.  The VA examiner noted that after 
examination the veteran had further limitation of motion with 
approximately 5 to 10 degrees less of flexion.  He reported 
an increase in pain from 7/10 to 8/10.  The examiner noted no 
weakness or onset of muscle spasms during activity.  The 
examiner stated that pain has the most functional impact on 
the veteran rather than fatigue or weakness; although they 
are part of the problem.  The examiner noted tenderness 
around the right lower lumbar portion of the veteran's back, 
but no obvious paraspinal muscle spasm.  Strength testing was 
conducted on the lower extremities and showed some weakness 
in his lower extremities.  He had no clonus and negative 
Babinski.  He had 2+ patellar tendon reflexes and absent 
tendon Achilles reflexes bilaterally.  Sensations to light 
touch was normal.  He had negative straight leg raise 
bilaterally that reproduced back pain on the right.  There 
was no radicular pain produced.  There did not appear to be 
any fixed postural abnormalities.  Although he sat in a 
flexed posture, he was able to straighten up on rest.  X-rays 
of the lumbar spine showed some anterior osteophyte at L2-L3.  
Otherwise, the disc spaces showed to be well maintained and 
there were no lytic, blastic lesions noted.  The examiner's 
diagnosis was lumbar spondylosis.

In April 2004, another VA examination was conducted because 
of the discrepancies between the April 2003 and the February 
2004 examinations.  (The VA examiner states that the first 
exam was in May 2003, but it was actually in April 2003.)  At 
the examination, the veteran reported both right and left 
side back pain, worse on the right side.  He denied any bowel 
or bladder complaints.  He reported that any kind of activity 
really extenuates his pain, including standing, sitting, 
walking and even lying down.  He has been on a course of 
anti-inflammatories, muscle relaxers, and even narcotic 
analgesics, none of which have been successful in relieving 
his symptoms.  He also reported years worth of physical 
therapy including multiple modalities including stretching, 
strengthening, whirlpool, and ionophoresis; none of which 
relieved his pain.  He actually reported that his pain became 
worse because of them.  He reported occasionally subjective 
weakness.  

On physical examination, the veteran was awake, alert, and 
oriented, and in moderate distress.  He walked with a cane.  
He did not have a stiff gait; although he did have a mild 
limp on his left side.  He was unable to toe or heel walk or 
tandem walk without his cane secondary to pain he reported in 
his back and possibly weakness.  On range of motion, he had 
forward flexion of 20 to 25 degrees, extension to just beyond 
neutral, lateral bending of 10 degrees in both directions, 
and rotation of 15 degrees in both directions.  All of these 
maneuvers caused pain in his back; however, there was no 
radiating symptoms reported.  His Waddle signs were positive.  
On palpitation of his lumbar spine, there were no step-offs 
or palpable lesions; however, he did have a mild amount of 
paraspinal spasm in his paraspinal musculature along the L4-
L5 region.  Muscle testing showed minimal weakness, mostly in 
the right lower extremity; however, against resistance, he 
reported weakness as a result of pain in his back with the 
maneuvers.  He had downgoing Babinski, but no clonus.  He had 
normal sensation on L4-L5, L5-S1 distributions.  He had 
palpable pulses bilaterally.  His seated straight leg raises 
elicited some pain in his lumbar spine; however, no radiating 
symptoms were reported.  On supine straight leg raises, 
flexion was just close to 45 degrees; beyond that pain was 
elicited in his lumbar spine on both sides.  The VA 
examiner's assessment was that the veteran certainly had 
limitation of motion as a result of pain more consistent with 
the February 2004 exam.  The examiner stated that he did not 
have any hard neurologic findings that the examiner could 
ascertain.  The examiner stated that he has mild amount of 
lumbar spasm and decreased range of motion, which is more 
consistent with musculoskeletal/ mechanical back pain.  

Based on the foregoing, the Board finds that the veteran is 
not entitled to an evaluation in excess of 40 percent.  Under 
Diagnostic Code 5292 (pre-September 2003 changes), 40 percent 
is the highest rating available for limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71 (2003).  Under the 
current rating criteria set forth in the General Rating 
Formula for Diseases of the Spine, a higher rating of 50 
percent is available only with a showing of unfavorable 
ankylosis of the entire thoracolumbar spine and a higher 
rating of 100 percent is only available upon a showing of 
unfavorable anklosis of the entire spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseased and Injuries of the Spine 
(2004).  The medical evidence does not show the presence of 
unfavorable ankylosis.  Therefore, the veteran is not 
entitled to an evaluation in excess of 40 percent under the 
current rating criteria.  

As to any other potentially applicable diagnostic code, the 
veteran is not entitled to an evaluation under Diagnostic 
Code 5285 (2003) because there is no medical evidence of a 
vertebral fracture.  Nor is he entitled to an evaluation 
under Diagnostic Codes 5286 (2003) or 5289 (2003) because the 
medical evidence does not show that he has ankylosis of the 
spine.  The only remaining diagnostic codes possibly relevant 
to the veteran's low back disability are Diagnostic Codes 
5293/5243 (2003/2004) and 5295 (2003).  The veteran could not 
get a higher rating under Diagnostic Code 5295 (2003) because 
he is already receiving the maximum 40 percent rating.  
Diagnostic Code 5293/5243 (2003/2004) is used to rate 
intervertebral disc disease on the basis of either 
incapacitating episodes or the separate evaluations of its 
chronic orthopedic and neurologic manifestations.  First, 
although the veteran was diagnosed to have degenerative disc 
disease at the April 2004 VA examination, subsequent 
diagnoses have not continued that diagnosis but, rather, have 
given the current diagnosis of lumbar spondylosis.  Second, 
because the veteran does not exhibit qualifying 
incapacitating episodes (a period of acute signs and symptoms 
that last a minimum of at least one week that requires bed 
rest prescribed by a physician and treatment by a physician), 
the chronic orthopedic and neurologic manifestations of his 
low back disability would be evaluated separately.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293/5243 (2003/2004).  The veteran 
has not been diagnosed to have any neurologic manifestations 
of his low back disability, so he is not entitled to a 
separate neurologic evaluation.  Thus, the veteran's low back 
disability would be evaluated under Diagnostic Code 5293/5243 
(2003/2004) on its chronic orthopedic manifestations.  As 
previously discussed, the veteran is already receiving the 
highest evaluation he can have under the orthopedic rating 
criteria for the lumbar spine and, thus, is not entitled to 
an evaluation under Diagnostic Code 5293/5243 (2003/2004).

In addition, the veteran had previously been rated under 
Diagnostic Code 5010.  The veteran would not be entitled to a 
higher evaluation under Diagnostic Code 5010 because 
traumatic arthritis is evaluated based upon limitation of 
motion and, as previously discussed, the veteran is already 
receiving the maximum evaluation for his low back based upon 
his limitation of motion under Diagnostic Codes 5292 and 
5237.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 
(2003 and 2004).  

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2004).  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Under 
38 C.F.R. § 3.321 (2004), an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that the veteran has an 
"exceptional or unusual" disability; he merely disagrees 
with the evaluation of his disability under the rating 
schedule.  Although the veteran has considerable treatment 
for his low back disability including multiple medications 
and physical therapy, he has never been hospitalized for it.  
The medical evidence does not show that he has any symptoms 
from his service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).  Indeed, 38 C.F.R. § 4.1 (2004) 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board notes that the veteran has made a claim for a total 
disability rating based on individual unemployability due to 
his service-connected low back disability (TDIU), which the 
RO has not addressed.  The Board has referred this matter 
back to the RO for appropriate action.  It may be that the 
veteran can obtain the relief he seeks under this claim.  
Therefore, referral for an extraschedular rating is premature 
at this time.  


ORDER

Entitlement to an increased disability rating in excess of 40 
percent for traumatic arthritis, lumbar spine, with history 
of lumbosacral pain, is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



